Case: 21-10208       Document: 00515961004            Page: 1      Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                               August 2, 2021
                                      No. 21-10208                             Lyle W. Cayce
                                                                                    Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Ronnie Mikel Brown,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:14-CR-367-39


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Ronnie Brown pleaded guilty of possessing with intent to distribute
   methamphetamine and aiding and abetting. He purports to have filed a sec-
   ond direct appeal seeking to challenge the district court’s drug quantity cal-
   culation at sentencing, and he moves for appointment of substitute counsel,
   or, in the alternative, leave to proceed pro se.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-10208      Document: 00515961004          Page: 2   Date Filed: 08/02/2021




                                    No. 21-10208


          An indigent criminal defendant in a felony case must be provided
   counsel on direct appeal as of right. United States v. Palomo, 80 F.3d 138, 141
   (5th Cir. 1996); 18 U.S.C. § 3006A(a)(1)(A), (c). But Brown has already filed
   a direct appeal from his conviction and sentence, which was dismissed on the
   government’s motion. See United States v. Brown, No. 16-11148 (5th Cir.
   Jan. 9, 2017). A defendant “is not entitled to two appeals,” and a second
   appeal from the same conviction is “not properly before this Court.” United
   States v. Arlt, 567 F.2d 1295, 1297 (5th Cir. 1978); accord United States v.
   Rodriguez, 821 F.3d 632, 633 (5th Cir. 2016).
          Accordingly, the second appeal is DISMISSED as frivolous. See
   5th Cir. R. 42.2. Brown’s motion for appointment of substitute counsel
   and his alternative motion for leave to proceed pro se are DENIED.




                                         2